Case 5:19-cr-00151-DSF Document 112-1 Filed 08/19/19 Page 1 of 2 Page ID #:436




                       EXHIBIT 1
 Case 5:19-cr-00151-DSF Document 112-1 Filed 08/19/19 Page 2 of 2 Page ID #:437
     U.S. Department of Homeland Security
     U.S. Customs and Border Protection                                      REPORT OF INVESTIGATION

     Event no.                         TITLE: Material Witnesses Interview
     IDO1904000063                                                                           Office
                                                                                     ELC/SIU
 1   On August 15, 2019, four out of the five material witness were interviewed regarding the
 2   criminal case of U.S. vs CANALES, GONZALES, and ROMERO-CORICHE at the U.S.
 3   Attorney’s Office in Riverside, California. Also present were Assistant United States
 4   Attorney’s (AUSAs) Robert Trisotto and Eli Alcaraz, a designated court interpreter,
 5   Frank Barcelo, defense attorney Caroline Hahn, paralegal specialist Leticia Martinez, and
 6   Supervisory Border Patrol Agent (SBPA) Gerardo Rodriguez. A fifth material witness
 7   was scheduled for a further date. After being advised of the identities of all individuals
 8   present and the nature of the interview, the four material witnesses provided the
 9   following information:
10
11   During the interview, Pasilla-Gutierrez and Campos-Vazquez stated that $5,000 was paid
12   to ROMERO for smuggling their toddler into the United States. Additionally, Pasilla-
13   Gutierrez stated that a woman called her mother in Puebla, Mexico numerous times and
14   went to her home. When her mother asked for the woman’s name, the woman would not
15   give her name but did say that she was ROMERO’s wife. During their conversations, the
16   mother said that threats were made to her. The woman told her mother to tell Pasilla-
17   Gutierrez to testify that she and Campos-Vazquez were ROMERO’s cousins. She also
18   continued to hound her mother for the money they owed for being smuggled into the
19   United States. Because Pasilla-Gutierrez and Campos-Vazquez were worried about their
20   family’s safety, they gave Alejandro Perez-Morales $10,000 to pay to the smugglers.
21   Both Pasilla-Gutierrez and Campos-Vazquez denied any relationship or prior interactions
22   with ROMERO and ROMERO’s family members.




     Investigator:                                                           Date: August 15, 2019
     Gerardo Rodriguez
     Supervisory Border Patrol Agent - Intel

                                                                                         USA_0002870
